Judgment, Supreme Court, New York County (Ira Beal, J.), rendered June 7, 1994, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Defendant’s claim that his waiver of a jury trial was not knowing and voluntary is unpreserved and without merit (People v Tamarez, 213 AD2d 261, 262, lv denied 85 NY2d 981). The court emphasized to defendant the importance of jury trials and the requirement that any waiver of the right to a jury trial be knowing and voluntary, whereupon defendant clearly indicated that he had discussed this matter with counsel and that he wished to proceed to trial without a jury. Concur— Murphy, P. J., Williams, Tom and Mazzarelli, JJ.